DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 30-52 in the reply filed on 2/1/21 is acknowledged.

Claims 1-29, 53, 54, and 55-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (biological assay preparation device and a method preparing a biological assay sample), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/21.

				Claim Status
Claims 30-52 are pending and examined. Claims 1-29, 53, 54, 55-60 are withdrawn and are not examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 30-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 30, 36, 37, and 45, “a cap” is unclear and lacks clarity. Are these the same or different caps. Please clarify. 
Claims 31-35, 38-44, and 46-54 are rejected per dependence on a rejected independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/18, 2/14/19, and 2/1/21 are being considered by the examiner.

Claim Objections
Claim 51 is objected to because of the following informalities:  “regents” should be corrected to “reagents”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-38, 41-43, 48, 49, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egan (WO 2010/132453).

Regarding Claim 30, Egan teaches a method of delivering a biological assay sample [0073 and Figs. 1 and 2) , the method comprising: 
collecting a biological sample with a sample collector [0073] (a sample collection device (e g , FIG 1 and FIG 2) comprises components; 5 
IPTS/106141422.1inserting the sample collector into a sample receiving module of a sample preparation device, wherein the sample receiving module comprises a fluid container, a preparation solution, a first attachment element, and an actuable valve or a breakable seal and wherein inserting the sample collector comprises exposing the biological sample to a preparation solution to produce a prepared biological assay sample ) [0074] In one embodiment, a sample collection implement (e g , collectively 100, 101, 102, 107 and 108, or also FIG. 2A) comprises at least one compartment 108, 201 that is positioned at the proximal end of the sample collection implement or upstream of the tube or stem 102, 203) [0075] In another embodiment, the solution volume is up to 200 μl In some embodiments, the solution in the upper chamber 100 is in a sealed compartment The seal can be punctured, broken or opened via a valve structure, so as to provide fluid communication between the upper chamber 100 and stem 102 of the sampling assembly or the sample collection implement. [0076) In one embodiment, a sealed chamber of the upper chamber can be a squeezable bulb that is capable of being compressed (e g , user applies pressure to the bulb), thus controlling the flow rate of the solution (e g , buffer) to the sampling implement In some embodiments, the upper 
operatively coupling a cap of the sample preparation device to the sample receiving module and thereby pressurizing the prepared biological assay sample within the sample receiving module, wherein the cap comprises a second attachment element operatively coupleable with the first attachment element [0076] a sealed chamber of the upper chamber can be a squeezable bulb that is capable of being compressed (e g , user applies pressure to the bulb), thus controlling the flow rate of the solution (e g , buffer) to the sampling implement In some embodiments, the upper chamber is comprised of a bulb component that is a self-contained compartment that includes a solution Such solutions include extraction, lysis, reagent, buffer or preservative solutions In one embodiment, the solution is d buffer solution that is utilized to transfer the biological sample from the sampling implement down to the lower chamber. [0073] a sample collection device (e g , FIG 1 and FIG 2) comprises components that are fit together to produce negative back pressure that allows a solution to be released from the SCD in a uniform manner without a need for external pressure or manipulation of the SCD In one embodiment, seating components of the upper chamber and a sample receiving tube 103, 210 are made of a hard or rigid material so that the two components can form a air-tight seal through force (e g , force-fit); and 
actuating the actuable valve or breaking the breakable seal, thereby depressurizing the prepared biological assay sample within the 

Regarding Claim 31, Egan teaches the method according to Claim 30, wherein the preparation solution comprises a nucleic acid preparation solution ([0072]  The one 

Regarding Claim 32, Egan teaches the method according to Claim 30, wherein the preparation solution is a nucleic acid amplification preparation solution ([0072]  The one or more compartments present in an upper chamber can contain a solution, e g , wash buffer, extraction buffer, reagent solution or a combination thereof).  

Regarding Claim 33, Egan teaches the method according to Claim 32, wherein the prepared sample comprises a prepared nucleic acid amplification sample ([0072] The one or more compartments present in an upper chamber can contain a solution, e g , wash buffer, extraction buffer, reagent solution or a combination thereof. [0135] For example, a filter/membrane material sized to fit into the compartment will function to collect to a predetermined capacity of sample (e g , cell, cell components, protein, nucleic acid, etc ) A filter/membrane comprising the archive sample is then removed and appropriately stored, e g , drying or freezing In one embodiment, the archived material is a cell(s) or cellular component, including but not limited to a protein, peptide, protein fragment or nucleic acid molecule. Therefore, samples can be preserved for further testing depending on the type of molecule archived (e g , protein versus nucleic acid)).  

Regarding Claim 34, Egan teaches the method according to Claim 30 , wherein the prepared sample is a prepared nucleic acid amplification sample ([0135] For 

Regarding Claim 35, Egan teaches the method according to Claim 30, wherein the cap comprises a pressurizing component and operatively coupling the cap comprises inserting the pressurizing component into the sample receiving module ([0187] The user confirms proper seating of the upper chamber 1225 into the sample receiving tube 1220 by visually inspecting the presence of one or more indicators 505, 510 on the outside of the sample collection tube. In one embodiment, if only indicator 510 is visible from the outside of the sample receiving tube 1220, the upper chamber 1225 is seated properly and a pressurized seal is formed. Once the upper chamber 1225 of the sample collection device 1210 is press-fit onto the proximal open end of the sample receiving tube 1220 forming a pressurized, sealed unit, the valve 1267 in the extraction reagent chamber 1255 containing an extraction reagent 1260 is opened.)  

Regarding Claim 36, Egan teaches the method according to Claim 30, wherein operatively coupling a cap of the sample preparation device to the sample receiving 

Regarding Claim 37, Egan teaches the method according to Claim 30, wherein operatively coupling a cap of the sample preparation device to the sample receiving module comprises screwing the sample receiving module to the cap ([0084] The lower chamber mixing or reagent component 104 can be in contact with a luer 105 that can be in contact with a cap 106 and [0085] In one embodiment, a sample collection device is configured to swap out different lower chamber or mixing compartments (e g , through snap fit, or screw threads of the SCD and lower chamber compartment), whereby the lower chamber compartment comprises the necessary reagents for a specific assay).  

Regarding Claim 38, Egan teaches the method according to Claim 30, wherein pressurizing the sample receiving module comprises pressurizing the module to a peak pressure ranging from 10000 Pa to 30000 Pa ([0090] The upper chamber can be, for example, under 1, 10, 50, 100, 500, 1000, 5000, 10000, 20000, 30000, 40000, 50000 or more Pascal (Pa) of pressure).  

Regarding Claim 41, Egan teaches the method according to Claim 30, wherein the cap is operatively coupled to a first end of the sample preparation device and the actuable valve is at a second end of the sample preparation device opposite the first 

Regarding Claim 42, Egan teaches the method according to Claim 30 , wherein the sample receiving module comprises the breakable seal ([0116] a TD aperture 1702, 1320 is in fluid communication with a wicking substrate 1709 [00117] In a further embodiment, a buffer compartment can comprise one or more subcompartments that contain one or more solution(s) Subcompartments in the context of the TD can be made of a piercable, puncturable, breakable (e g , ampoule or ampoules) or depressible bladder-like material (e g , pouch or pouches)).  

Regarding Claim 43, Egan teaches the method according to Claim 30, wherein the device further comprises a filter and the method further comprises filtering a sample fluid with the filter prior to discharging sample fluid ([0088] The extracted sample can pass through an aperture 206 that may restrict/control the liquid flow from the upper chamber 205 to the lower chamber 212, comprising, for example, an aperture to control flow by size (e g , size of perforations, type of substrate, or filter)).  

Regarding Claim 48, Egan teaches the method according to Claim 30, wherein operatively coupling the cap of the sample preparation device to the sample receiving module comprises mateably connecting the first and second attachment elements ([0095] In one embodiment, a SCD also can have a sample holder 380 that can be in 

Regarding Claim 49, Egan teaches the method according to Claim 30, wherein the sample receiving module comprises the breakable seal over an opening and wherein inserting the sample collector into a sample receiving module of a sample preparation device comprises breaking the seal and inserting at least a portion of the sample collector through the opening ([0090] In one embodiment, the upper chamber 330 comprises a valve 320 that allows controllable release of a solution in the upper chamber The valve may be any type of valve known in the art and compatible with the system described herein Additional valves that can be utilized include a rotary, breakable, stopcock, gate, ball, flapper, needle, butterfly, pinch, bellows, piston, slide, plug, diverter, or actuator valve. For instance, the valve may be a break-away valve, a snap valve, a flapper valve, a twist, screw, rupturable, puncturable or breakable valve For example, where the valve is a snap-valve, the user applies force to the valve stem to break the stem, whereby the breakaway feature allows buffer to enter sample collection tube and the lower chamber via the stem In one embodiment, the upper chamber is under positive pressure, such that opening of a valve or breaking of a seal results in an outflow of a solution in the upper chamber).  

Claim 52, Egan teaches the method according to Claim 30, wherein the device further comprises a filter and the method comprises concentrating one or more particles of the biological sample by flowing at least a portion of the prepared biological assay sample through the filter ([0088 The extracted sample can pass through an aperture 206 that may restrict/control the liquid flow from the upper chamber 205 to the lower chamber 212, comprising, for example, an aperture to control flow by size (e g , size of perforations, type of substrate, or filter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (WO 2010/132453).

Regarding Claim 39, Egan teaches the method according to Claim 30, wherein the sample receiving module is shaped as a cylinder ([0102] The sample receiving chamber can be open or closed to allow a sample to be introduced into sample receiving tube It should be understood that any sample receiving tube disclosed herein can be of a variety of geometric shapes, including cylinder, square, triangular or any polygon, as desired).
Egan is silent to having a diameter of 5 cm or less and having a height of 20 cm or less.  
Regarding the diameter and the height of the sample receiving module, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sample receiving module to having a diameter of 5 cm or less and having a height of 20 cm or less in the 

Regarding Claim 40, Egan teaches the method according to Claim 30.
Egan is silent to the sample receiving module has a volume ranging from 1 cm3 to 50 cm3.  
Regarding the diameter and the height of the sample receiving module, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sample receiving module have a volume ranging from 1 cm3 to 50 cm3 in the device of modified Egan to allow for a particular sample volume.

Claims 44, 45, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (WO 2010/132453), in view of Siegel (WO 97/11723).

Claim 44, Egan teaches the method according to Claim 30.
Egan is silent to the sample receiving module comprises an outer body forming a first chamber, and wherein the fluid container comprises a breakable seal and an inner body forming a second chamber, wherein the inner body is movable within the outer body.  
Siegel teaches in the related art of container and sample. With reference to FIGURES 3 and 4, the sterilant cup or package C includes a first or outer cup 50. In Figs. 3 and 4, The first detachable base wall 58 is secured to the second end by being snapped in and held by a lip and groove, friction engagement, a breakable seal, or the like. When force or pressure is applied to the first detachable base wall from beneath the outer cup 50 by the lower opener member 40, the first detachable base wall 58 detaches. Page 6, paragraph 3 and page 7, paragraph 1. A second or inner cup portion 70 is received in the first cup portion 50. The second detachable base wall is secured to the second end of the inner cup 70 by being snapped in and held by a lip and groove, friction fit, a breakable seal, or the like. Page 7, paragraph 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sample receiving module as taught by Egan, to include an outer body forming a first chamber, and wherein the fluid container comprises a breakable seal and an inner body forming a second chamber, wherein the inner body is movable within the outer body, as taught by Siegel, in order to allow for a force or pressure to be applied by an insertable member 42 extending through the first end of the inner cup 70 and onto the second detachable 

Regarding Claim 45, modified Egan teaches the method according to Claim 44, wherein operatively coupling a cap of the sample preparation device to the sample receiving module comprises moving the inner body within the outer body to break the seal and place the first and second chambers in fluidic communication ([0053] In various embodiments, an SCD comprises one or more sealed chambers, wherein the seal functions to preclude fluid communication between a second chamber of the SCD In some embodiments, the seal comprises a break-away valve, a flapper valve, a twist valve, screw valve, rupturable seal, puncturable seal or breakable valve. A twist would move the inner body within the outer body to break the seals and put both chambers in fluidic communication).  

Regarding Claim 46, modified Egan teaches the method according to Claim 45, wherein the outer body comprises a piercing member which breaks the seal when the inner body is moved within the outer body (Egan teaches [0116]  In addition, such compartments may be pierced by a lance, stab or appendage that breaks into said compartment upon exertion of force (c g , thumb pressing down) onto said compartment. [00151] In another embodiment, the button portion can comprise a piercing appendage that punctures the packet as the button is depressed thus releasing the contents therein).  

Claim 47, modified Egan teaches the method according to Claim 45, wherein the outer body comprises a staging reagent and wherein placing the first and second chambers in fluidic communication comprises mixing the preparation solution and the staging reagent (Egan teaches [0142] a lysis buffer containing a mucolytic agent that breaks down the mucens in a nasal specimen significantly reducing the viscosity of the specimen and a detergent to lyse the virus thereby releasing antigens and making them available for detection by the assay. It would have been obvious to modify the outer body as taught by modified Egan to have added lysis buffer or detergent to lyse the cells and measure intracellular contents).  

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (WO 2010/132453), in view of Hoehl (WO 2014/019829).
Regarding Claim 50, Egan teaches the method according to Claim 30.
Egan is silent to delivering one or more heating reagents into the sample receiving module which when delivered, cause an exothermal reaction and heat the biological sample.  
Hoehl teaches in the related art of reagent vessel and an insert component. [0061] By means of the above-described embodiments are, for example, temperatures between 70-100 ° C in a reagent vessel locally adjustable. In particular, calcium oxide and water are suitable as reaction materials 16a and 16b, particularly for adjusting such a temperature. With an increase in the amounts used of calcium oxide and water even temperatures up to 140 ° C can be produced. This can be used for example for a lysis of cells or for drying of acids. wherein the at least two reaction materials (16a, 16b) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of delivering one or more heating reagents into the sample receiving module which when delivered, cause an exothermal reaction and heat the biological sample, as taught by Hoehl, in the method steps of modified Egan, in order to heat the reaction vessel by an exothermic reaction mixture, as taught by Hoehl, in [0011].  

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (WO 2010/132453), in view of Raj (WO 2009/125227).
Regarding Claim 51, Egan teaches the method according to Claim 30.
Egan is silent to delivering one or more gas-producing reagents into the sample receiving module which, when delivered generate a gas.  
Raj teaches in the related art of a liquid sample. a gas generating means which generates a gas dependent upon the presence, absence or amount of analyte, The gas generating means may comprise a first reagent which when in contact with a suitable second reagent, causes or otherwise participates in a reaction which generates, directly or indirectly, a gaseous product. The assay device will typically comprise at least one of the reagents required in a reaction between two or more reagents, which reaction has, as a direct or indirect product, the formation of a gas. Preferably the assay device will comprise all of the reagents necessary for the gas-producing reaction to take place. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the step of delivering one or more gas-producing reagents into the sample receiving module which, when delivered generate a gas, as taught by Raj, to the method step of Egan, in order to generate a gas dependent upon the presence, absence or amount of analyte, as taught by Raj.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798